EXHIBIT 10.53


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


NTC/MICRON CONFIDENTIAL


SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT, is made and entered into as of this 6th day of June, 2008
(the “Closing Date”), by and among Micron Technology, Inc., a Delaware
corporation (“Micron”), Nanya Technology Corporation (Nanya Technology
Corporation [Translation from Chinese]) (“NTC” and, together with Micron, the
“Purchasers”), a company incorporated under the laws of the Republic of China
(“ROC” or “Taiwan”) and MeiYa Technology Corporation (MeiYa Technology
Corporation [Translation from Chinese]), a company incorporated under the laws
of the ROC (the “Joint Venture Company”).
 
RECITALS
 
A.           The Joint Venture Company is engaged in the manufacturing of Stack
DRAM Products (as defined hereinafter).
 
B.            Micron, NTC and the Joint Venture Company (each, a “Party” and
collectively, the “Parties”) desire the Joint Venture Company to supply
Conforming Wafers (as defined hereinafter) and Secondary Silicon (as defined
hereinafter) to Micron and NTC in accordance with the Output Percentages (as
defined hereinafter) of MNL (as defined hereinafter) and NTC, respectively, upon
the terms and subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” means this Supply Agreement.
 
 
DLI-6195504v3
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Audited Purchaser” shall have the meaning set forth in Section 5.3(c).
 
“Boundary Conditions” means, with respect to any fab, a requirement that, at any
point in time:
 
(a)           there shall be [***] qualified Process Nodes in use for the
manufacture of Stack DRAM Products; provided that at such fab there also may be
[***] unqualified Process Node in use for setup, engineering and testing
purposes so long as such unqualified Process Node is not in use for the
manufacture of Stack DRAM Products for eventual resale to end customers of
either Purchaser;
 
(b)           such fab shall manufacture Stack DRAM Products with [***] Design
IDs for Micron; and
 
(c)           such fab shall manufacture Stack DRAM Products with [***] Design
IDs for NTC.
 
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the ROC or the State of New York are
authorized or required by Applicable Law to be closed.
 
“Closing Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Conforming Ratio” means for any given period of time, the quotient, expressed
as a percentage, of (a) the number of Conforming Wafers produced during such
period of time, divided by (b) the number of Conforming Wafers and Secondary
Silicon produced during such period of time.
 
“Conforming Wafer” means a wafer containing Stack DRAM Products that has a
minimum Die Yield of [***]% and meets the applicable Specifications.
 
“Control” (whether or not capitalized) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Cycle-Time” means the time required to process a wafer through a portion of the
manufacturing process or through the manufacturing process as a whole.
 
“Demand Forecast” shall have the meaning set forth in Section 3.1(a).
 
 
DLI-6195504v3
 
2

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


“Delivery Month” shall have the meaning set forth in Schedule 4.8.
 
“Design ID” means a part number that is assigned to a unique Stack DRAM Design
of a particular Stack DRAM Product, which may include a number or letter
designating a specific device revision.
 
“Design SOW” means [***].
 
“Die Yield” means the quotient, expressed as a percentage, of (a) the number of
Stack DRAM Products in die form that are manufactured on a wafer and that meet
the applicable Specifications at the time of Probe Testing, divided by (b) the
maximum number of  such die that could be manufactured on such wafer to meet the
applicable Specifications using the applicable Process Node.
 
“Environmental Laws” means any and all laws, statutes, rules, regulations,
ordinances, orders, codes or binding determinations of any Governmental Entity
pertaining to the environment in any and all jurisdictions in which the Joint
Venture Company’s fabs are located, including laws pertaining to the handling of
wastes or the use, maintenance and closure of pits and impoundments, and other
environmental conservation or protection laws.
 
“Excursion” means a performance deviation during the production process that is
outside normal behavior, as defined by historical performance or as established
by a Purchaser and the Joint Venture Company in writing in the applicable
Specifications, which may impact performance, Quality and Reliability or such
Purchaser’s customer delivery commitments for Stack DRAM Product from Conforming
Wafers.
 
“Fab Yield” means, for any given period of time, the quotient, expressed as a
percentage, of (a) the number of Conforming Wafers produced during such period
of time, divided by (b) the number of all wafers produced during such period of
time.
 
“Final Price Adjustment Memo” shall have the meaning set forth in Section
4.8(b).
 
“Fiscal Month” means any of the twelve financial accounting months within the
Fiscal Year.
 
“Fiscal Quarter” means any of the four financial accounting quarters within the
Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Joint Venture Company for financial
accounting purposes.
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of the Party and includes:  (a) explosions, fires, flood,
earthquakes, catastrophic weather conditions, or other elements of nature or
acts of God; (b) acts of war (declared or undeclared), acts of terrorism,
insurrection, riots, civil disorders, rebellion or sabotage; (c) acts of
Governmental Entities; (d) labor disputes, lockouts, strikes or other industrial
action, whether direct or indirect and whether lawful or unlawful; (e) failures
or fluctuations in electrical power or telecommunications service or equipment;
and (f) delays
 
 
DLI-6195504v3
 
3

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


caused by another Party’s or Third-Party nonperformance (except for delays
caused by a Party’s subcontractors or agents).
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Hazardous Substances” means any asbestos, any flammable, explosive,
radioactive, hazardous, toxic, contaminating, polluting matter, waste or
substance, including any material defined or designated as a hazardous or toxic
waste, material or substance, or other similar term, under any Environmental
Laws in effect or that may be promulgated in the future.
 
“Indemnified Losses” mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).
 
“Indemnified Party” means Micron, NTC or any of their respective Subsidiaries.
 
“JDP Agreement” means that certain JDP Agreement between NTC and Micron referred
to on Schedule 2.1 of the Master Agreement Disclosure Letter.
 
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of Micron and NTC under the JDP Agreement in accordance
with the JDP Committee Charter.
 
“JDP Committee Charter” means the charter attached as Schedule 2 of the JDP
Agreement.
 
“Joint Venture Agreement” means that certain Joint Venture Agreement between NTC
and MNL referred to on Schedule 2.1 of the Master Agreement Disclosure Letter.
 
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
 
“[***] Report” shall have the meaning set forth in Section 3.2(a).
 
“Joint Venture Documents” means the Master Agreement and each of the agreements
listed on Schedules 2.1 through 2.5 of the Master Agreement Disclosure Letter.
 
“JVC” shall have the meaning set forth in Schedule 4.8.
 
“Manufacturing Capacity” means, with respect to each of the Joint Venture
Company’s fabs, the total work minutes available for each Process Node being
manufactured at such fab.
 
“Manufacturing Committee” means the manufacturing committee established by NTC
and MNL pursuant to Section 7.2(b)(i) of the Joint Venture Agreement.
 
“Manufacturing Plan” shall have the meaning set forth in the Joint Venture
Agreement.
 
 
DLI-6195504v3
 
4

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


“Master Agreement” means that certain Master Agreement between NTC and Micron,
dated as of April __, 2008.
 
“Master Agreement Disclosure Letter” means that certain Master Agreement
Disclosure Letter between NTC and Micron, dated as of April ___, 2008,
containing the schedules required by the provisions of the Master Agreement.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron Term” shall have the meaning set forth in Section 10.1(a).
 
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
 
“Mutual Confidentiality Agreement” means that certain Mutual Confidentiality
Agreement among Micron, MNL and NTC referred to on Schedule 2.1 of the Master
Agreement Disclosure Letter, as joined by the Joint Venture Company as of the
Closing Date.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Term” shall have the meaning set forth in Section 10.1(b).
 
“[***]Report” shall have the meaning set forth in Section 3.2(b).
 
“Output Percentage” shall have the meaning set forth in the Joint Venture
Agreement.
 
“Party” and “Parties” shall have the meanings set forth in Recital B to this
Agreement.
 
“Performance Criteria” means the factors of [***] as set forth in the
Manufacturing Plan in effect from time to time.
 
“Permitted Disclosures” shall have the meaning set forth in Section 3.4(a).
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Planning Forecast” shall have the meaning set forth in Section 3.1(b).
 
“[***] Price” means[***].
 
“Price” or “Pricing” means the calculation set forth on Schedule 4.8.
 
“[***]Report” shall have the meaning set forth in Section 3.2(c).
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose
 
 
DLI-6195504v3
 
5

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


of which test is to determine how many and which of the die meet the applicable
criteria for such die set forth in the Specifications.
 
“Probe Yield” means, with respect to any period of time, the quotient, expressed
as a percentage, of (a) the number of Stack DRAM Products in die form meeting
the applicable Specifications during such period of time, divided by (b) the
number of die probed (excluding the number of die contained on scrapped wafers)
during such period of time.
 
“Proforma Invoice” shall have the meaning set forth in Section 4.8(a).
 
“Process Node” means [***].
 
“Proposed Loading Plan” shall have the meaning set forth in Section 3.1(c).
 
“Purchase Order” shall have the meaning set forth in Section 4.3.
 
“Purchasers” shall have the meaning set forth in the preamble to this Agreement.
 
“Quality and Reliability” means the quality and reliability standards for
Conforming Wafers as set forth in the Specification or the Manufacturing Plan.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
 
“Restriction Period” means, with respect to any Segregated Employee, the period
of time beginning on the date such Person becomes a Segregated Employee and ends
on the date that is [***] months after the date such Person is no longer a
Segregated Employee.
 
“ROC” shall have the meaning set forth in the preamble to this Agreement.
 
“Secondary Silicon” means a wafer that fails to meet the applicable
Specifications or a minimum Die Yield of [***]%, provided that such wafer
otherwise conforms to the applicable Secondary Silicon Specifications and has a
minimum Die Yield of [***]% or such other minimum Die Yield as the Parties may
mutually agree.
 
“Secondary Silicon Specifications” means those specifications used to describe,
characterize, and define the quality and performance of Secondary Silicon, as
such specifications may be determined from time to time by the Parties.
 
“Segregated Employees” means [***].
 
“Shared Design ID Wafers” means all wafers with the same Design ID that are
intended to be sold to both Micron and NTC in a particular Fiscal Month.
 
“Ship Lot Line Yield” means, [***].
 
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement and that has been adopted by the JDP
Committee pursuant to Section 3.2 of the JDP Agreement.
 
 
DLI-6195504v3
 
6

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


“Specifications” means those specifications used to describe, characterize, and
define the quality and performance of the applicable Conforming Wafer (or of the
die thereon, as applicable), as such specifications may be determined from time
to time by the Parties.
 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
of the JDP Agreement or as otherwise determined by the JDP Committee in a SOW.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Taiwan” shall have the meaning set forth in the preamble to this Agreement.
 
“Taiwan GAAP” means GAAP used in the ROC, as in effect from time to time,
consistently applied for all periods at issue.
 
“Technology Transfer Agreement” means that certain Technology Transfer Agreement
between NTC, Micron and the Joint Venture Company referred to on Schedule 2.5 of
the Master Agreement Disclosure Letter.
 
“Third Party” means any Person, other than NTC, Micron, the Joint Venture
Company or any of their respective Subsidiaries.
 
“Third Party Claim” means any claim, demand, lawsuit, complaint, cross-complaint
or counter-complaint, arbitration, opposition, cancellation proceeding or other
legal or arbitral proceeding of any nature brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Third Party.
 
“TTA 68-50” means that certain Technology Transfer Agreement for 68-50 nm
Process Nodes between Micron and the Joint Venture Company referred to on
Schedule 2.4 of the Master Agreement Disclosure Letter.
 
“US GAAP” means GAAP used in the United States, as in effect from time to time,
consistently applied for all periods at issue.
 
“Wafer Start” means the initiation of manufacturing services with respect to a
wafer.
 
 
DLI-6195504v3
 
7

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


“Warranty Claim Period” shall have the meaning set forth in Section 6.2.
 
“WIP” means work in process at any of the Joint Venture Company’s fabs,
including all wafers in wafer fabrication and sort and all completed Conforming
Wafers and Secondary Silicon not yet delivered to a Purchaser.
 
“WIP Data” means in line inventory data, including wafer numbers, lot numbers,
unit volumes, wafer volumes, Cycle-Times, Die Yield, Fab Yield, Probe Yield and
Ship Lot Line Yield.
 
“WSTS Forecast” means the forecast of semiconductor prices prepared by WSTS,
Inc.
 
1.2           Certain Interpretive Matters.
 
(a)           Unless the context requires otherwise, (i) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (ii) each accounting
term not otherwise defined in this Agreement (A) with respect to Micron, has the
meaning commonly applied to it in accordance with US GAAP, and (B) with respect
to NTC and the Joint Venture Company, has the meaning commonly applied to it in
accordance with Taiwan GAAP, (iii) words in the singular include the plural and
vice versa, (iv) the term “including” means “including without limitation,” and
(v) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  All references to “$” or dollar amounts will be to lawful
currency of the United States of America.  All references to “day” or “days”
mean calendar days, and all references to “quarter(ly),” “month(ly)” or
“year(ly)” mean Fiscal Quarter, Fiscal Month or Fiscal Year, respectively,
unless the context requires otherwise.
 
(b)           No provision of this Agreement will be interpreted in favor of, or
against, any Party by reason of the extent to which (i) such Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
ARTICLE 2
OBLIGATIONS OF THE JOINT VENTURE COMPANY;
PROCESSES AND CONTROLS
 
2.1           General Obligations.  The Joint Venture Company shall:
 
(a)           manufacture Conforming Wafers for each Purchaser in accordance
with (i) the Boundary Conditions and (ii) the Manufacturing Plan and applicable
Specifications developed in response to the Demand Forecasts provided by such
Purchaser to the Joint Venture Company in accordance with Article 3;
 
(b)           supply Conforming Wafers and Secondary Silicon to each Purchaser
in accordance with the purchasing process set forth in Article 4;
 
 
DLI-6195504v3
 
8

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


(c)           provide and develop fabs and operations to meet Manufacturing
Capacity according to the Manufacturing Plan in effect from time to time and the
obligations set forth herein; and
 
(d)           operate its fabs so that Stack DRAM Product output from any one
fab does not differ materially from that of any other fab as to the
Specifications and Performance Criteria.
 
2.2           Process; Design Information.
 
(a)           Micron agrees to provide to the Joint Venture Company:  (i) such
process technology or information as is required to be disclosed under the TTA
68-50 and the Technology Transfer Agreement; and (ii) design information
reasonably required to manufacture the Conforming Wafers for each Stack DRAM
Product to be purchased by Micron pursuant to this Agreement.
 
(b)           NTC agrees to provide to the Joint Venture Company:  (i) such
process technology or information as is required to be disclosed under the
Technology Transfer Agreement; and (ii) design information reasonably required
to manufacture the Conforming Wafers for each Stack DRAM Product to be purchased
by NTC pursuant to this Agreement.
 
(c)           Unless the Purchasers mutually agree otherwise, [***].
 
2.3           Control; Processes.  The Parties shall review the Joint Venture
Company’s control and process mechanisms, including such mechanisms that are
utilized to ensure that all parameters of the Specifications and Performance
Criteria are met or exceeded in the Joint Venture Company’s manufacture of
Conforming Wafers.  The Parties agree to work together in good faith to define
mutually agreeable control and process mechanisms, including the
following:  [***].
 
2.4           Production Masks.  Until a second source for masks is qualified by
the JDP Committee for the 68 nm Process Node or 50 nm Process Node or a
particular Stack DRAM Product pursuant to Section 3.7 of the JDP Agreement, and
then except to the extent of such qualification, the Joint Venture Company shall
order all masks required under this Agreement from [***].  Upon the
qualification of a second source for masks for a particular Process Node or
Stack DRAM Product by the JDP Committee in accordance with Section 3.7 of the
JDP Agreement, the Joint Venture Company shall comply with the instructions from
time to time of the Manufacturing Committee with regards to whether such
qualified second source or [***] will be used to create, maintain, repair and
replace the masks required for such Process Nodes or Stack DRAM Products under
this Agreement.  The Joint Venture Company shall have possession, but not
ownership of any underlying copyrights, mask works or other intellectual
property, of any physical production masks which the Joint Venture Company
obtains in accordance with this Section 2.4.
 
2.5           Designation of WIP.
 
(a)           WIP Associated With Shared Design ID Wafers.  The Joint Venture
Company shall ensure that WIP at its fabs associated with Shared Design ID
Wafers to be
 
 
DLI-6195504v3
 
9

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


purchased by both Purchasers is designated for both Purchasers from Wafer Start,
and the Conforming Wafers and Secondary Silicon resulting therefrom shall be
allocated to the Purchasers in proportion to, in the case of Micron, MNL’s
Output Percentage and, in the case of NTC, its Output Percentage.
 
(b)           Other WIP.  The Joint Venture Company shall ensure that WIP at its
fabs associated with Conforming Wafers other than Shared Design ID Wafers to be
purchased by a Purchaser is designated for such Purchaser from Wafer Start.
 
2.6           Subcontractors.  The Joint Venture Company may utilize
subcontractors, subject to all subcontractors being approved by the Purchasers,
which approval shall not be unreasonably withheld or delayed.  The Joint Venture
Company shall ensure that all contracts with subcontractors (a) shall provide
the Joint Venture Company with the same level of access and controls as the
Joint Venture Company provides to the Purchasers in this Agreement and (b)
contain customary nondisclosure obligations in a form reasonably acceptable to
the Purchasers.
 
2.7           [***].  In addition to the [***] Report and the monthly review
requirements set forth in Section 3.3, the Joint Venture Company shall promptly
notify each Purchaser of [***].
 
2.8           Traceability; Data Retention.  The Parties shall review the Joint
Venture Company’s (i) [***]process and producing the WIP Data and (ii) data
retention policy in regards to the WIP Data.  The Joint Venture Company agrees
to maintain the WIP Data for a minimum of [***].
 
2.9           Access to WIP Data.  The Joint Venture Company shall provide each
Purchaser with full access to its respective WIP Data (including with respect to
Shared Design ID Wafers) [***].
 
2.10           Additional Customer Requirements.
 
(a)           Micron shall inform the Joint Venture Company in writing of any
supplier requirements of any Micron customer relating to any of the Joint
Venture Company’s fabs at which Stack DRAM Product is manufactured for
Micron.  Micron and the Joint Venture Company shall work together in good faith
to satisfy such requirements.
 
(b)           NTC shall inform the Joint Venture Company in writing of any
supplier requirements of any NTC customer relating to any of the Joint Venture
Company’s fabs at which Stack DRAM Product is manufactured for NTC.  NTC and the
Joint Venture Company shall work together in good faith to satisfy such
requirements.
 
2.11           Statement Regarding Anticipated Share of Manufacturing
Capacity.  No later than [***] days prior to the beginning of each Fiscal
Quarter, the Joint Venture Company shall deliver to each Purchaser a statement
setting forth such Purchaser's anticipated share of the Manufacturing Capacity
of the Joint Venture Company at each of the Joint Venture Company’s fabs for
each of the upcoming [***] Fiscal Quarter, based on, in the case of Micron,
MNL’s Output Percentage (subject to change from time to time in accordance with
the Joint Venture Agreement) and, in the case of NTC, its Output Percentage
(subject to change from time to time in accordance with the Joint Venture
Agreement), on [***].  Such statement shall include [***].
 
 
DLI-6195504v3
 
10

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


ARTICLE 3
PLANNING MEETINGS AND FORECASTS;
PERFORMANCE REVIEWS AND REPORTS
 
3.1           Planning and Forecasting.
 
(a)           At a point in each Fiscal Quarter as agreed by the Parties, each
Purchaser shall provide the Joint Venture Company with a written non-binding
forecast of such Purchaser’s demand (a “Demand Forecast”) for the next [***]
Fiscal Quarters or as may be otherwise agreed by the Parties.  All Demand
Forecasts (i) shall include [***] and (ii) shall be [***].
 
(b)           The Joint Venture Company shall furnish each Purchaser with a
written response within [***] Business Days of receiving such Purchaser’s Demand
Forecast, indicating its Manufacturing Capacity during the period covered by
such Demand Forecast and [***] outlined in such Demand Forecast that the Joint
Venture Company can commit to deliver.  This written response (the “Planning
Forecast”) shall include:
 
(i)            [***]; and
 
(ii)           forecasted [***].
 
(c)           Based on the Planning Forecasts, the Joint Venture Company shall
develop a [***] Fiscal Quarter proposed loading plan [***] for such period
(“Proposed Loading Plan”). The Joint Venture Company shall provide each
Purchaser with the Proposed Loading Plan at least [***] Business Days prior to
its review by the Manufacturing Committee.
 
(d)           The Joint Venture Company shall submit the Proposed Loading Plan,
Planning Forecasts and other requested information to the Manufacturing
Committee for endorsement.  Once endorsed by the Manufacturing Committee, the
Proposed Loading Plan shall become part of the Manufacturing Plan.
 
3.2           Monthly Reports.
 
(a)           [***] Reports.  [***], the Joint Venture Company shall deliver to
each Purchaser a report (each, a “[***] Report”) which shall include:
 
(i)            [***];
 
(ii)           [***]; and
 
(iii)          [***].
 
Neither Purchaser will use or disclose the [***] Reports, or the contents
thereof, received by such Purchaser in contravention of any Applicable Law.
 
(b)           [***] Report.  Within [***] days after the end of each Fiscal
Month, the Joint Venture Company shall deliver to each Purchaser a report (the
“[***] Report”), which shall include:
 
 
DLI-6195504v3
 
11

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


(i)            a comparison [***];
 
(ii)           a comparison of [***];
 
(iii)          a description of [***]; and
 
(iv)          a description of [***];
 
(c)           [***] Reports.  Within [***] days after the end of each Fiscal
Month, each Purchaser shall deliver to the Joint Venture Company a report (each,
a “[***] Report”), [***] delivered to such Purchaser during the Delivery Month
just ended.  The Joint Venture Company will not use or disclose the [***]
Reports, or the contents thereof, received by the Joint Venture Company in
contravention of any Applicable Law.
 
3.3           Performance Reviews.
 
(a)           The Parties shall hold a monthly meeting, the primary purposes of
which shall be to review and discuss the most recent [***] Report and the
Performance Criteria and to mutually agree on operational adjustments if
necessary.
 
(b)           Each Purchaser (separately) and the Joint Venture Company shall
hold a monthly meeting to review and discuss (i) at the election of such
Purchaser, the most recent [***] Report received by such Purchaser, and (ii) at
the election of the Joint Venture Company, the most recent [***] Report
delivered by such Purchaser.
 
(c)           The monthly meetings required by this Section 3.3 shall be held on
dates to be agreed to by the Parties intended to attend such meetings; provided
that (i) the meeting required by Section 3.3(a) shall not be held prior to the
delivery of the [***] Report by the Joint Venture Company, and (ii) the meetings
required by Section 3.3(b) shall not be held prior to the delivery of the [***]
Report and the applicable [***] Report by the Joint Venture Company and the
delivery of the [***] Report by the applicable Purchaser.
 
3.4           Restrictions on Access to Pricing Information; Nonsolicitation of
Segregated Employees.
 
(a)           Joint Venture Company Restrictions on Access to Information
Related to Pricing.  The Joint Venture Company shall prevent any Person that is
not a Segregated Employee from obtaining access to the Pricing information
(including the [***] Reports), or the data from which Pricing information is
derived, delivered to, or created by, the Joint Venture Company under this
Agreement, except that the Joint Venture Company may provide (i) a Purchaser
with its [***] Reports and the Proforma Invoices and Final Price Adjustment
Memos delivered to such Purchaser under Section 4.8, and the data from which
such [***] Reports, Proforma Invoices or Final Price Adjustment Memos are
derived, and (ii) any independent Third Party auditor acting as contemplated by
Section 5.3 with such information as such auditor may request that is reasonably
relevant to the applicable inspection and audit (the items in clauses (i) and
(ii) being referred to as the "Permitted Disclosures").  Without limiting the
generality of the foregoing, the Joint Venture Company shall (x) develop,
maintain, implement and enforce policies that (A) prohibit all Segregated
Employees from disclosing, or allowing disclosure of,
 
 
DLI-6195504v3
 
12

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


Pricing information (including the [***] Reports) to Persons that are not
Segregated Employees, other than the Permitted Disclosures and (B) require all
Segregated Employees to store all physical files related to Pricing (including
the [***] Reports) in secure locations that are not accessible by non-Segregated
Employees, (y) segregate the office space of the Segregated Employees from other
employees of the Joint Venture Company, and (z) maintain all electronic files
containing Pricing information (including the [***] Reports) in confidential
password protected files.  Neither Purchaser shall take any action that
reasonably should be expected to cause the Joint Venture Company to violate this
Section 3.4.
 
(b)           Even if permitted under Section 4.19 of the Master Agreement, the
Purchasers shall not, and shall cause their respective Affiliates not to,
directly or indirectly recruit, solicit or hire, or make arrangements to
recruit, solicit or hire, any current or former Segregated Employee during the
Restriction Period.
 
ARTICLE 4
PURCHASE AND SALE OF PRODUCTS
 
4.1           Product Quantity.
 
(a)           Micron shall purchase from the Joint Venture Company all of the
Conforming Wafers manufactured using MNL’s Output Percentage (as the same may
change from time to time) of the aggregate Manufacturing Capacity of the Joint
Venture Company.
 
(b)           NTC shall purchase from the Joint Venture Company all of the
Conforming Wafers manufactured using NTC’s Output Percentage (as the same may
change from time to time) of the aggregate Manufacturing Capacity of the Joint
Venture Company.
 
(c)           Notwithstanding anything in Sections 4.1(a) and 4.1(b) to the
contrary, the Joint Venture Company shall manufacture and deliver Conforming
Wafers in quantities other than as contemplated by Sections 4.1(a) and 4.1(b)
upon receiving, and in accordance with, joint written instructions from the
Purchasers setting forth a new allocation of Conforming Wafers between the
Purchasers.  If the Purchasers deliver to the Joint Venture Company joint
written instructions setting forth a maximum number of wafers that the Joint
Venture Company may start or produce in specified time periods, the Joint
Venture Company shall not exceed such starts or production during such time
periods.
 
4.2           Secondary Silicon and Scrapped Wafers.
 
(a)           At the direction and option of Micron, the Joint Venture Company
shall deliver to Micron all Secondary Silicon produced by the Joint Venture
Company (i) from wafers designated from Wafer Start for Micron in accordance
with Section 2.5 and (ii) in the case of Shared Design ID Wafers, the portion
thereof allocated to Micron in accordance with Section 2.5.  At the direction
and option of Micron, the Joint Venture Company shall deliver to Micron all
scrapped wafers produced by the Joint Venture Company (x) from wafers designated
from Wafer Start for Micron in accordance with Section 2.5 and (y) in the case
of Shared Design ID Wafers, the portion thereof allocated to Micron in
accordance with Section 2.5.
 
 
DLI-6195504v3
 
13

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


(b)           At the direction and option of NTC, the Joint Venture Company
shall deliver to NTC all Secondary Silicon produced by the Joint Venture Company
(a) from wafers designated from Wafer Start for NTC in accordance with Section
2.5 and (b) in the case of Shared Design ID Wafers, the portion thereof
allocated to NTC in accordance with Section 2.5.  At the direction and option of
NTC, the Joint Venture Company shall deliver to NTC all scrapped wafers produced
by the Joint Venture Company (x) from wafers designated from Wafer Start for NTC
in accordance with Section 2.5 and (y) in the case of Shared Design ID Wafers,
the portion thereof allocated to NTC in accordance with Section 2.5.
 
4.3           Placement of Purchase Orders.  Prior to the commencement of every
Fiscal Quarter or another time period agreed by the Parties in conjunction with
the planning cycle specified in Article 3, each Purchaser shall place a
non-cancelable blanket purchase order in writing (via e-mail or facsimile
transmission) for the quantity, by Design ID, of Conforming Wafers to be
supplied to it by the Joint Venture Company in the upcoming Fiscal Quarter as
indicated in the Manufacturing Plan (each such order, a “Purchase
Order”).  [***]  The terms and conditions of this Agreement supersede the terms
and conditions contained in any Party’s sales or purchase documentation provided
in connection herewith unless expressly agreed otherwise in a writing signed by
each Party.
 
4.4           Shortfall; Excess Output.
 
(a)           The Joint Venture Company shall immediately notify the applicable
Purchaser in writing of any inability to meet a Purchase Order commitment to
such Purchaser.  In such an event, such Purchaser shall accept delivery of such
lesser quantities the Joint Venture Company is able to ship and issue to the
Joint Venture Company a revised Purchase Order to account for such shortfall.
 
(b)           The Joint Venture Company shall immediately notify the applicable
Purchaser in writing if the output to be purchased by such Purchaser under this
Agreement will exceed, for any Design ID, the quantity of Conforming Wafers
contained in such Purchaser’s Purchase Order.  In such an event, such Purchaser
shall accept delivery of the additional quantities and issue to the Joint
Venture Company a supplementary Purchase Order to cover such excess.
 
4.5           Acceptance of Purchase Order.  Each Purchase Order that (a) is
consistent with the Boundary Conditions, (b) corresponds to the Manufacturing
Plan in the manner contemplated by Section 4.3, and (c) is otherwise free of
errors, shall be deemed accepted by the Joint Venture Company upon receipt and
shall be binding on the Joint Venture Company and the applicable Purchaser to
the extent not inconsistent with the Boundary Conditions and the Manufacturing
Plan.
 
4.6           Content of Purchase Orders.  Each Purchase Order shall specify the
following items:
 
(a)           the Purchase Order number;
 
(b)           the Design ID of each Conforming Wafer;
 
 
DLI-6195504v3
 
14

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


(c)           by Design ID, [***];
 
(d)           by Design ID, [***];
 
(e)           by Design ID, [***];
 
(f)            by Design ID, the requested delivery date;
 
(g)           by Design ID, the place of delivery; and
 
(h)           other terms (if any).
 
The Joint Venture Company will not use or disclose the Purchaser Orders, or the
contents thereof, received by the Joint Venture Company in contravention of any
Applicable Law.
 
4.7           Taxes.
 
(a)           General.  All sales, use and other transfer taxes imposed directly
on or solely as a result of the supplying of Conforming Wafers and Secondary
Silicon to a Purchaser and the payments therefore provided herein shall be
stated separately on the Joint Venture Company’s Proforma Invoices and Final
Price Adjustment Memos, collected from such Purchaser and shall be remitted by
the Joint Venture Company to the appropriate tax authority (“Recoverable
Taxes”), unless such Purchaser provides valid proof of tax exemption prior to
the effective date of the transfer of the Conforming Wafers and Secondary
Silicon or otherwise as permitted by Applicable Law prior to the time the Joint
Venture Company is required to pay such taxes to the appropriate tax
authority.  When property is delivered and/or services are provided, or the
benefit of services occurs, within jurisdictions in which collection of taxes
from a Purchaser and remittance of taxes by the Joint Venture Company is
required by Applicable Law, the Joint Venture Company shall have sole
responsibility for payment of said taxes to the appropriate tax authorities.  In
the event such taxes are Recoverable Taxes and the Joint Venture Company does
not collect tax from such Purchaser, or pay such taxes to the appropriate
governmental entity on a timely basis, and is subsequently audited by any tax
authority, liability of such Purchaser shall be limited to the tax assessment
for such Recoverable Taxes with no reimbursement for penalty or interest charges
or other amounts incurred in connection therewith.  Notwithstanding anything
herein to the contrary, taxes other than Recoverable Taxes shall not be
reimbursed by either Purchaser, and each Party is responsible for its own
respective income taxes (including franchise and other taxes based on net income
or a variation thereof), taxes based upon gross revenues or receipts and taxes
with respect to general overhead, including business and occupation taxes, and
such taxes shall not be Recoverable Taxes.
 
(b)           Withholding Taxes.  In the event that a Purchaser is prohibited by
Applicable Law from making payments to the Joint Venture Company unless such
Purchaser deducts or withholds taxes therefrom and remits such taxes to the
local taxing jurisdiction, then such Purchaser shall duly withhold and remit
such taxes and shall pay to the Joint Venture Company the remaining net amount
after the taxes have been withheld.  Such taxes shall not be Recoverable Taxes
and such Purchaser shall not reimburse the Joint Venture Company for the amount
of such taxes withheld.
 
 
DLI-6195504v3
 
15

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


4.8           Invoicing; Payment.
 
(a)           Along with each delivery of Conforming Wafers to a Purchaser, the
Joint Venture Company shall invoice such Purchaser for the Preliminary Price of
the Conforming Wafers contained in such delivery (a “Proforma Invoice”).
 
(b)           According to schedules agreed upon by the Joint Venture Company
and each respective Purchaser, but in no case more than [***] days after the end
of each Delivery Month, the Joint Venture Company shall issue a credit or debit
memo (the "Final Price Adjustment Memo") as appropriate to such Purchaser in an
amount equal to the difference between (i) [***].  Any Secondary Silicon
delivered to a Purchaser during such Delivery Month shall be [***] to such
Purchaser.  Any scrapped wafers delivered to a Purchaser during such Delivery
Month shall be [***] to such Purchaser.
 
(c)           Except as otherwise specified in this Agreement, each Purchaser
shall pay the Joint Venture Company for the amounts due and owing by, and duly
invoiced in a Proforma Invoice or a Final Price Adjustment Memo to, such
Purchaser within [***] days following delivery to such Purchaser of both the
Proforma Invoice and Final Price Adjustment Memo therefor.  All amounts owed
under this Agreement are stated, calculated and shall be paid in United States
Dollars.
 
4.9           Payment to Subcontractors.  The Joint Venture Company shall be
responsible for, and shall hold the Purchasers harmless from and against, any
and all payments to the vendors or subcontractors the Joint Venture Company
utilizes in the performance of this Agreement.
 
4.10          Delivery; Title; Risk of Loss.  In order to ensure timely and
complete shipment of Conforming Wafers and Secondary Silicon to the Purchasers,
the Joint Venture Company shall pay all shipping charges, insurance, taxes,
customs charges and any fees and duties in connection with such shipment.  The
Joint Venture Company shall hold title to, and risk of loss of, Conforming
Wafers and Secondary Silicon under this Agreement until tender to the carrier in
Taiwan, when title and risk of loss and damage to Conforming Wafers and
Secondary Silicon shall transfer to the applicable Purchaser.
 
4.11          Packaging.  All shipment packaging of the Conforming Wafers and
Secondary Silicon shall be in conformance with the Specifications, the
applicable Purchaser’s reasonable instructions and general industry standards,
and shall be resistant to damage that may occur during transportation.  Marking
on the packages shall be made by the Joint Venture Company in accordance with
the applicable Purchaser’s reasonable instructions.
 
4.12          Shipment.  All Conforming Wafers and Secondary Silicon shall be
prepared for shipment in a manner that:  (a) follows good commercial practice;
(b) is acceptable to common carriers for shipment at the lowest rate; and (c) is
adequate to ensure safe arrival.  The Joint Venture Company shall mark all
containers with (w) necessary lifting, handling and shipping information; (x)
Purchase Order number; (y) date of shipment; and (z) the name of the applicable
Purchaser.  If no instructions are given, the Joint Venture Company shall select
the most price effective carrier, given the time constraints known to the Joint
Venture Company.  At a Purchaser’s request, the Joint Venture Company shall
provide drop-shipment of Conforming
 
 
DLI-6195504v3
 
16

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


Wafers and Secondary Silicon to such Purchaser’s customers, contractors or
vendors.  Such shipment service may be provided by a subcontractor to the Joint
Venture Company provided that title remains with the Joint Venture Company and
then passes to such Purchaser upon tender to the carrier.
 
4.13          Customs Clearance.  Upon a Purchaser’s request, the Joint Venture
Company shall promptly provide such Purchaser with a statement of origin, and
applicable customs documentation, for Conforming Wafers and Secondary Silicon
wholly or partially manufactured outside of the country of import.
 
ARTICLE 5
VISITATIONS; AUDITS
 
5.1           Visits.  The Joint Venture Company shall accommodate each
Purchaser’s reasonable requests for visits to the Joint Venture Company’s fabs
and for meetings for the purpose of reviewing performance of production of
Conforming Wafers, including requests for further information and assistance in
troubleshooting performance issues.
 
5.2           Audit.  A Purchaser’s representatives and key customer
representatives, upon such Purchaser’s request, shall be allowed to visit the
Joint Venture Company’s fabs during normal working hours upon reasonable
advanced written notice to the Joint Venture Company for the purposes of
monitoring production processes and compliance with any requirements set forth
in this Agreement applicable to the supply to such Purchaser and the
Specifications.  Upon completion of the audit, the Joint Venture Company and
such Purchaser shall agree to an audit closure plan, to be documented in the
audit report issued by such Purchaser.
 
5.3           Financial Audit.
 
(a)           Micron reserves the right to have the Joint Venture Company’s
books and records related to Pricing of the Conforming Wafers delivered to
Micron during both the then current Fiscal Year and the prior Fiscal Year
inspected and audited not more than [***] during any Fiscal Year to ensure
compliance with Schedule 4.8.  Such audit shall be performed, at Micron’s
expense, by an independent Third Party auditor acceptable to both Micron and the
Joint Venture Company.  Micron shall provide [***] days advance written notice
to the Joint Venture Company of its desire to initiate an audit, and the audit
shall be scheduled so that it does not adversely impact or interrupt the Joint
Venture Company’s business operations.  If the audit reveals any material
discrepancies, Micron or the Joint Venture Company shall reimburse the other, as
applicable, for any material discrepancies within [***] days after completion of
the audit.  The results of such audit shall be kept confidential by the auditor,
and only the discrepancies identified by the audit shall be reported to Micron
and the Joint Venture Company.  Notwithstanding the foregoing, auditor reports
shall not disclose pricing, or terms of purchase, for any purchases of materials
or equipment by the Joint Venture Company, absent written agreement from the
respective legal counsel of Micron and the Joint Venture Company.  If any audit
reveals a material discrepancy requiring a payment by the Joint Venture Company,
Micron may increase the frequency of such audits to [***] for the [***] month
period.  If any such audit reveals any discrepancy, the Joint Venture Company
shall notify NTC of (i) the existence of such discrepancy, (ii) whether such
discrepancy was found in the computation of the [***] and (iii)
 
 
DLI-6195504v3
 
17

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


the aggregate amount of the discrepancy by category (i.e.,
[***]).  Notwithstanding the foregoing, the Joint Venture Company shall not
disclose any Pricing information to NTC to the extent such disclosure would
violate Applicable Law.
 
(b)           NTC reserves the right to have the Joint Venture Company’s books
and records related to Pricing of the Conforming Wafers delivered to NTC during
both the then current Fiscal Year and the prior Fiscal Year inspected and
audited not more than [***] during any Fiscal Year to ensure compliance with
Schedule 4.8.  Such audit shall be performed, at NTC’s expense, by an
independent Third Party auditor acceptable to both NTC and the Joint Venture
Company.  NTC shall provide [***] days advance written notice to the Joint
Venture Company of its desire to initiate an audit, and the audit shall be
scheduled so that it does not adversely impact or interrupt the Joint Venture
Company’s business operations.  If the audit reveals any material discrepancies,
NTC or the Joint Venture Company shall reimburse the other, as applicable, for
any material discrepancies within [***] days after completion of the audit.  The
results of such audit shall be kept confidential by the auditor, and only the
discrepancies identified by the audit shall be reported to NTC and the Joint
Venture Company.  Notwithstanding the foregoing, auditor reports shall not
disclose pricing, or terms of purchase, for any purchases of materials or
equipment by the Joint Venture Company, absent written agreement from the
respective legal counsel of NTC and the Joint Venture Company.  If any audit
reveals a material discrepancy requiring a payment by the Joint Venture Company,
NTC may increase the frequency of such audits to [***]for the [***] month
period.  If any such audit reveals any discrepancy, the Joint Venture Company
shall notify Micron of (i) the existence of such discrepancy, (ii) whether such
discrepancy was found in the computation of the [***] for a Delivered JV Product
and (iii) the aggregate amount of the discrepancy by category (i.e.,
[***]).  Notwithstanding the foregoing, the Joint Venture Company shall not
disclose any Pricing information to Micron to the extent such disclosure would
violate Applicable Law.
 
(c)           The Joint Venture Company reserves the right to have a Purchaser’s
(the “Audited Purchaser’s”) books and records related to the Audited Purchaser’s
Pricing Report for both the then current Fiscal Year and the prior Fiscal Year
inspected and audited not more than [***]during any Fiscal Year to ensure
compliance with Schedule 4.8.  Such audit shall be performed, at the Joint
Venture Company’s expense, by an independent Third Party auditor acceptable to
both the Joint Venture Company and the Audited Purchaser.  The Joint Venture
Company shall provide [***] days advance written notice to the Audited Purchaser
of its desire to initiate an audit, and the audit shall be scheduled so that it
does not adversely impact or interrupt the Audited Purchaser’s business
operations.  If the audit reveals any material discrepancies, the Audited
Purchaser or the Joint Venture Company shall reimburse the other, as applicable,
for any material discrepancies within [***] days after completion of the
audit.  The results of such audit shall be kept confidential by the auditor, and
only the discrepancies identified by the audit shall be reported to the Audited
Purchaser and the Joint Venture Company.  Notwithstanding the foregoing, auditor
reports shall not disclose (i) pricing, or terms of purchase, for any purchases
of materials or equipment by the Audited Purchaser, (ii) the back-end assembly
(including module and packaging) and testing costs of the Audited Purchaser, or
(iii) the terms of sales of Stack DRAM Products by the Audited Purchaser, absent
written agreement from the respective legal counsel of the Audited Purchaser and
the Joint Venture Company.  If any audit reveals a material discrepancy
requiring a payment by the Audited Purchaser, the Joint Venture Company may
increase the frequency of such audits to [***] for the
 
 
DLI-6195504v3
 
18

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


subsequent [***] month period.  If any such audit reveals any discrepancy, the
Joint Venture Company shall notify the Purchaser that is not the Audited
Purchaser of (i) the existence of such discrepancy, (ii) whether such
discrepancy was found in the computation of [***] or in [***] or [***] for a
Delivered JV Product and (iii) the aggregate amount of the discrepancy by
category (i.e., [***]).  Notwithstanding the foregoing, the Joint Venture
Company shall not disclose any Pricing information to the Purchaser that is not
the Audited Purchaser to the extent such disclosure would violate Applicable
Law.
 
ARTICLE 6
WARRANTY; HAZARDOUS SUBSTANCES; DISCLAIMER
 
6.1           Warranties.
 
(a)           Conforming Wafers.  The Joint Venture Company makes the following
warranties to the Purchaser of Conforming Wafers hereunder regarding the
Conforming Wafers furnished to such Purchaser hereunder, which warranties shall
survive any delivery, inspection, acceptance, payment or resale of such
Conforming Wafers:
 
(i)            such Conforming Wafers conform to all agreed Specifications;
 
(ii)           such Conforming Wafers are free from defects in materials and
workmanship; and
 
(iii)           the Joint Venture Company has the necessary right, title and
interest to such Conforming Wafers, and, upon the sale of such Conforming Wafers
to the applicable Purchaser, such Conforming Wafers shall be free of liens and
encumbrances.
 
(b)           Secondary Silicon.  ALL SECONDARY SILICON PROVIDED HEREUNDER IS
PROVIDED ON AN “AS IS,” “WHERE IS” BASIS WITH ALL FAULTS AND DEFECTS WITHOUT
WARRANTY OF ANY KIND.
 
6.2           Warranty Claims.  Within a period of time, [***] (“Warranty Claim
Period”), such Purchaser shall notify the Joint Venture Company if it believes
that any Conforming Wafer does not meet the warranty set forth in Section
6.1.  Such Purchaser shall return such Conforming Wafer (or Stack DRAM Product
therefrom) to the Joint Venture Company as directed by the Joint Venture
Company.  If a Conforming Wafer is determined not to be in compliance with such
warranty, then such Purchaser shall be entitled to return such Conforming Wafer
(or Stack DRAM Product therefrom) and cause the Joint Venture Company to replace
the returned item at the Joint Venture Company’s expense or, at such Purchaser’s
option, receive a credit (or, if this Agreement has or is terminating with
respect to such Purchaser so that it will not be able to use such credit, a
refund) of any monies paid to the Joint Venture Company in respect of such
Conforming Wafer, [***].  The basis for such credit (or refund) shall be [***].
 
6.3           Inspections.  Each Purchaser may, upon reasonable advance written
notice, request samples of WIP designated to such Purchaser (or to both
Purchaser’s jointly) during production for purposes of determining compliance
with the requirements and Specification(s) hereunder, provided that the
provision of such samples shall not materially impact the Joint
 
 
DLI-6195504v3
 
19

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


Venture Company’s performance under the Manufacturing Plan or its ability to
meet delivery requirements under any accepted Purchase Order.  Any samples
provided hereunder shall be:  (a) limited in quantity to the amount reasonably
necessary for the purposes hereunder; (b) invoiced and paid for in accordance
with Section 4.8; and (c) included in any performance requirements, if any.  The
Joint Venture Company shall provide reasonable assistance for the safety and
convenience of the requesting Purchaser in obtaining the samples in such manner
as shall not unreasonably hinder or delay the Joint Venture Company’s
performance.
 
6.4           Hazardous Substances.
 
(a)            If Conforming Wafers, Secondary Silicon or Stack DRAM Products
provided hereunder include Hazardous Substances as determined in accordance with
Applicable Law, the Joint Venture Company shall ensure that its employees,
agents and subcontractors actually working with such materials in providing the
Conforming Wafers, Secondary Silicon or Stack DRAM Products hereunder to the
Purchasers are trained in accordance with Applicable Law regarding the nature
of, and hazards associated with, the handling, transportation and use of such
Hazardous Substances.
 
(b)           To the extent required by Applicable Law, the Joint Venture
Company shall provide each Purchaser with Material Safety Data Sheets (MSDS)
either prior to or accompanying any delivery of Conforming Wafers, Secondary
Silicon or Stack DRAM Products to such Purchaser.
 
(c)           The Joint Venture Company shall indemnify, defend and hold
harmless each Purchaser from and against any and all Indemnified Losses suffered
or incurred by such Purchaser based on, relating to, or arising under any
Environmental Laws and related to the manufacture of Conforming Wafers,
Secondary Silicon or Stack DRAM Products by the Joint Venture Company.
 
6.5           Disclaimer.  [***].
 
ARTICLE 7
CONFIDENTIALITY; OWNERSHIP
 
7.1           Protection and Use of Confidential Information.  All information
provided, disclosed or obtained in the performance of any of the Parties’
activities under this Agreement shall be subject to all applicable provisions of
the Mutual Confidentiality Agreement.  Furthermore, the terms and conditions of
this Agreement shall be considered “Confidential Information” under the Mutual
Confidentiality Agreement for which each Party is considered a “Receiving Party”
under such agreement.  To the extent there is a conflict between this Agreement
and the Mutual Confidentiality Agreement, the terms of this Agreement shall
control.
 
7.2           Masks.  Any masks used by the Joint Venture Company in connection
with its performance under this Agreement shall be based on Stack DRAM Designs
owned by a Purchaser and shall be treated as “Confidential Information” of such
Purchaser under the Mutual Confidentiality Agreement.
 
 
DLI-6195504v3
 
20

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


7.3           Intellectual Property Ownership.  Ownership of any intellectual
property developed by the Joint Venture Company shall be governed by the
Technology Transfer Agreement.
 
ARTICLE 8
INDEMNIFICATION
 
8.1           General Indemnity.  Subject to Article 9, the Joint Venture
Company shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Indemnified Losses based on, or attributable to, [***].
 
8.2           Indemnification Procedures.
 
(a)           Promptly after the receipt by any Indemnified Party of a notice of
any Third Party Claim that may be subject to indemnification under Section 8.1,
such Indemnified Party shall give written notice of such Third Party Claim to
the Joint Venture Company, stating in reasonable detail the nature and basis of
each allegation made in the Third Party Claim and the amount of potential
Indemnified Losses with respect to each allegation, to the extent known, along
with copies of the relevant documents received by the Indemnified Party
evidencing the Third Party Claim and the basis for indemnification
sought.  Failure of the Indemnified Party to give such notice shall not relieve
the Joint Venture Company from liability on account of this indemnification,
except if, and only to the extent that, the Joint Venture Company is actually
prejudiced by such failure or delay.  Thereafter, the Indemnified Party shall
deliver to the Joint Venture Company, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim.  The Joint
Venture Company shall have the right to assume the defense of the Indemnified
Party with respect to such Third Party Claim upon written notice to the
Indemnified Party delivered within [***] days after receipt of the particular
notice from the Indemnified Party.  So long as the Joint Venture Company has
assumed the defense of the Third Party Claim in accordance herewith and notified
the Indemnified Party in writing thereof, (i) the Indemnified Party may retain
separate co-counsel, at its sole cost and expense, and participate in the
defense of the Third Party Claim, it being understood that the Joint Venture
Company shall pay all reasonable costs and expenses of counsel for the
Indemnified Party after such time as the Indemnified Party has notified the
Joint Venture Company of such Third Party Claim and prior to such time as the
Joint Venture Company has notified the Indemnified Party that it has assumed the
defense of such Third Party Claim, (ii) the Indemnified Party shall not consent
to the entry of any judgment or enter into any settlement with respect to a
Third Party Claim without the prior written consent of the Joint Venture Company
(not to be unreasonably withheld, conditioned or delayed) and (iii) the Joint
Venture Company shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim (other than a judgment or
settlement that is solely for money damages and is accompanied by a release of
all indemnifiable claims against the Indemnified Party) without the prior
written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).
 
(b)           Equitable Remedies.  In the case of any Third Party Claim where
the Joint Venture Company reasonably believes that it would be appropriate to
settle such Third Party Claim using equitable remedies (i.e., remedies involving
future activity), the Joint Venture
 
 
DLI-6195504v3
 
21

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


Company and the Indemnified Party shall work together in good faith to agree to
a settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.
 
(c)           Treatment of Indemnification Payments; Insurance Recoveries.  Any
indemnity payment under this Agreement shall be decreased by any amounts
actually recovered by the Indemnified Party under Third Party insurance policies
with respect to such Indemnified Losses (net of any premiums paid by such
Indemnified Party under the relevant insurance policy).  Each Party agrees (i)
to use all reasonable efforts to recover all available insurance proceeds and
(ii) to the extent that any indemnity payment under this Agreement has been paid
by the Joint Venture Company to the Indemnified Party prior to the recovery by
the Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Joint Venture Company.
 
(d)           Certain Additional Procedures.  The Indemnified Party shall
cooperate and assist the Joint Venture Company in determining the validity of
any Third Party Claim and in otherwise resolving such matters.  The Indemnified
Party shall cooperate in the defense by the Joint Venture Company of each Third
Party Claim (and the Indemnified Party and the Joint Venture Company agree with
respect to all such Third Party Claims that a common interest privilege
agreement exists between them), including:  (i) permitting the Joint Venture
Company to discuss the Third Party Claim with such officers, employees,
consultants and representatives of the Indemnified Party as the Joint Venture
Company reasonably requests; (ii) providing to the Joint Venture Company copies
of documents and samples of products as the Joint Venture Company reasonably
requests in connection with defending such Third Party Claim; (iii) preserving
all properties, books, records, papers, documents, plans, drawings, electronic
mail and databases of the Joint Venture Company and relating to matters
pertinent to the conduct of the Joint Venture Company under the Indemnified
Party’s custody or control in accordance with such Party’s corporate documents
retention policies, or longer to the extent reasonably requested by the Joint
Venture Company; (iv) notifying the Joint Venture Company promptly of receipt by
the Indemnified Party of any subpoena or other Third Party request for documents
or interviews and testimony; (v) providing to the Joint Venture Company copies
of any documents produced by the Indemnified Party in response to or compliance
with any subpoena or other Third Party request for documents; and (vi) except to
the extent inconsistent with the Indemnified Party’s obligations under
Applicable Law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, unless ordered by a court to do otherwise, not producing
documents to a Third Party until the Joint Venture Company has been provided a
reasonable opportunity to review, copy and assert privileges covering such
documents.
 
ARTICLE 9
LIMITATION OF LIABILITY
 
9.1           Damages Limitation.  [***].
 
9.2           Claims Under this Agreement.  THE PARTIES AGREE THAT TO THE EXTENT
A CLAIM ARISES UNDER THIS AGREEMENT, THE CLAIM SHALL BE BROUGHT UNDER THIS
AGREEMENT.
 
 
DLI-6195504v3
 
22

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


9.3           Damages Caps.  [***].
 
9.4           Exclusions; Mitigation.  Section 9.1 and Section 9.3 shall not
apply to Section 6.4(c) or to any Party’s breach of Article 7.  Each Party shall
have a duty to use commercially reasonable efforts to mitigate damages for which
another Party is responsible.
 
ARTICLE 10
TERM AND TERMINATION;
SUPPLY OBLIGATIONS FOLLOWING TRIGGERING EVENT
 
10.1          Term.
 
(a)            Micron Term.  With respect to Micron, the term of this Agreement
(the “Micron Term”) commences on the Closing Date and continues in effect until
the first to occur of:
 
(i)             the date on which Micron and its Subsidiaries sell all of their
ordinary shares of the Joint Venture Company pursuant to Section 3.5 of the
Joint Venture Agreement; and
 
(ii)            the date of [***].
 
(b)           NTC Term.  With respect to NTC, the term of this Agreement (the
“NTC Term”) commences on the Closing Date and continues in effect until the
first to occur of:
 
(i)             the date on which NTC and its Subsidiaries sell [***] of the
Joint Venture Company pursuant to Section 3.5 of the Joint Venture Agreement;
and
 
(ii)            the date of [***].
 
10.2          Termination.  This Agreement [***] (a) by Micron [***]. (b) by
NTC[***], or (c) by the Joint Venture Company [***].
 
10.3          Joint Venture Company Requirements at Termination.
 
(a)            Within [***] days after the end of the Micron Term, the Joint
Venture Company:
 
(i)             shall destroy all production masks obtained for or on behalf of
Micron pursuant to Section 2.4; and
 
(ii)            shall (A) destroy all copies and other embodiments of any
process technology or information provided to the Joint Venture Company by
Micron, or any portion thereof, in whatever form received, reproduced or stored,
(B) certify to Micron that such destruction is complete, and (C) cease all use
of the process technology or information provided to the Joint Venture Company
by Micron.
 
 
DLI-6195504v3
 
23

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


(b)            Within [***] days after the end of the NTC Term, the Joint
Venture Company:
 
(i)             shall destroy all production masks obtained for or on behalf of
NTC pursuant to Section 2.4; and
 
(ii)            shall (A) destroy all copies and other embodiments of any
process technology or information provided to the Joint Venture Company by NTC,
or any portion thereof, in whatever form received, reproduced or stored, (B)
certify to NTC that such destruction is complete, and (C) cease all use of the
process technology or information provided to the Joint Venture Company by NTC.
 
10.4          Survival.
 
(a)            Survival of Provisions Applicable to All Parties.  Termination of
this Agreement with respect to either Purchaser shall not affect any of the
Parties’ respective rights accrued, or obligations owed, before such
termination, including any rights or obligations of the Parties in respect of
any accepted Purchase Orders existing at the time of such termination.  In
addition, the following shall survive termination of this Agreement with respect
to either Purchaser for any reason: Sections 2.8, 6.1, 6.2, 6.4(c) and 6.5, and
Articles 4, 7, 8, 9, 10 and 11.
 
(b)            Survival of the Agreement for Non-Terminating Parties.  Upon the
termination of this Agreement with respect to Micron as a result of the
expiration of the Micron Term, this Agreement shall remain in full force and
effect as between NTC and the Joint Venture Company.  Upon the termination of
this Agreement with respect to NTC as a result of the expiration of the NTC
Term, this Agreement shall remain in full force and effect as between Micron and
the Joint Venture Company.
 
ARTICLE 11
MISCELLANEOUS
 
11.1          Force Majeure Events.  The Parties shall be excused from any
failure to perform any obligation hereunder to the extent such failure is caused
by a Force Majeure Event. A Force Majeure Event shall operate to excuse a
failure to perform an obligation hereunder only for the period of time during
which the Force Majeure Event renders performance impossible or infeasible and
only if the Party asserting Force Majeure as an excuse for its failure to
perform has provided written notice to, in the event of an assertion by Micron
or NTC, the Joint Venture Company and, in the event of an assertion by the Joint
Venture Company, Micron and NTC specifying the obligation to be excused and
describing the events or conditions constituting the Force Majeure Event.
 
11.2          Specific Performance.  The Parties agree that irreparable damage
will result if this Agreement is not performed in accordance with its terms, and
the Parties agree that any damages available under the indemnification
provisions or at law for a breach of this Agreement would not be an adequate
remedy.  Therefore, the provisions hereof and the obligations of the parties
hereunder shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection therewith.
 
 
DLI-6195504v3
 
24

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


11.3          Assignment.  [***]
 
11.4          Compliance with Laws and Regulations.  Each of the Parties shall
comply with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of such Party’s obligations hereunder.
 
11.5          Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight or recognized international carrier or when delivered by hand, or (c)
delivery in person, addressed at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
In the case of the Joint Venture Company.
 
MeiYa Technology Company
5F, No. 201-36
Dunhua N. Road, Songshan District
Taipei City, Taiwan, ROC
 
In the case of Micron Technology, Inc.:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537
 
In the case of NTC:
 
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226



 
11.6          Waiver.  The failure at any time of a Party to require performance
by another Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
 
DLI-6195504v3
 
25

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


11.7          Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
11.8          Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended, or shall be construed, to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
11.9          Amendment.  This Agreement may not be modified or amended except
by a written instrument executed by, or on behalf of, each of the Parties.
 
11.10        Entire Agreement.  This Agreement, together with the Schedules
hereto and the agreements and instruments expressly provided for herein
(including the Mutual Confidentiality Agreement), constitute the entire
agreement of the Parties with respect to the subject matter hereof and supersede
all prior agreements and understandings, oral and written, between the Parties
with respect to the subject matter hereof.
 
11.11        Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
 
11.12        Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in the Taipei District Court, located in
Taipei, Taiwan, and each of the Parties hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.
 
11.13                      Headings.  The headings of the Articles and Sections
in this Agreement are provided for convenience of reference only and shall not
be deemed to constitute a part hereof.
 
11.14                      Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
11.15                      Insurance.  Without limiting or qualifying the Joint
Venture Company’s liabilities, obligations or indemnities otherwise assumed by
the Joint Venture Company pursuant to this Agreement, the Joint Venture Company
shall at all times, for so long as this Agreement remains in effect (and
notwithstanding any termination of the Joint Venture Agreement), maintain in
 
 
DLI-6195504v3
 
26

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL


effect insurance of the types and in the amounts set forth on Appendix I of the
Joint Venture Agreement.  Such insurance coverage may be provided through the
coverage under one or more insurance policies maintained by Micron or NTC.
 
 [Signature page follows]

DLI-6195504v3
 
27

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been duly executed by, and on behalf of,
the Parties as of the Closing Date.
 

 
JOINT VENTURE COMPANY    
 
 
  By:
/s/ Pei Ing Lee                                                           
 
 
Name:  Pei Ing Lee  
 
 
Title:  Chairman
             
MICRON TECHNOLOGY, INC.    
 
 
  By:
 /s/ D. Mark Duncan                                                           
 
 
Name:  D. Mark Durcan  
 
 
Title:  President and Chief Operating Officer
             
NANYA TECHNOLOGY CORPORATION    
 
 
  By:
/s/ Jih Lien                                                           
 
 
Name:  Jih Lien  
 
 
Title:  President



 
THIS IS THE SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED
INTO BY AND BETWEEN MICRON, NTC AND
JOINT VENTURE COMPANY
 

DLI-6195504v3
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL



SCHEDULE 4.8
 
PRICE
 
The Parties agree that the “Price” of any Conforming Wafer shall be calculated,
by [***], in the following manner:
 
Price = [***].
 
where, the components of such calculation, and the related terms, have the
meanings set forth below.  An example of the Price calculation is set forth on
Attachment 1 to this Schedule 4.8.
 
[***]
 

DLI-6195504v3
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL



ATTACHMENT 1
 
EXAMPLE OF PRICE CALCULATION
 
[***]
 


 
DLI-6195504v3


--------------------------------------------------------------------------------

 
